19-13895-jlg          Doc 388        Filed 03/26/21 Entered 03/26/21 09:11:29        Main Document
                                                  Pg 1 of 3




                             Tarter Krinsky & Drogin LLP
                             1350 Broadway
                             New York, NY 10018
                             P 212.216.8000
                             F 212.216.8001
                             www.tarterkrinsky.com

                                                                   Rocco A. Cavaliere, Partner
                                                                   Email: rcavaliere@tarterkrinsky.com
                                                                   Phone: (212) 216-1141

                                                               March 26, 2021

BY FEDERAL EXPRESS, ECF AND EMAIL

Honorable James L. Garrity, Jr.
United States Bankruptcy Judge
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004

                   Re:       In re Orly Genger
                             Chapter 7 Case No. 19-13895

Dear Judge Garrity:

       This firm is counsel to Deborah J. Piazza, in her capacity as successor chapter 7 trustee
(the “Trustee”) of the above-referenced Debtor’s estate.

         This letter briefly responds to the letter of Thomas Pitta, Esq. dated March 25, 2021
seeking Rule 408 discussions regarding a proposed settlement for which the Trustee is not
seeking approval and which is not before the Court. The Court heard argument on these issues
on February 25, 2021 and the scope of the production was resolved on that day. I advised Mr.
Pitta on March 23, 2021 that I disagreed with his position but that I would be pleased to schedule
a “meet and confer” to address the parties’ respective positions. Thus, I was surprised to see Mr.
Pitta’s letter to the Court. Nonetheless, I will endeavor to reach a resolution, if at all possible, on
this latest discovery issue, and absent a resolution in the near future, I intend on supplementing
this response, and request Court intervention, to the extent necessary.

       By this letter, I would also like to take the opportunity to address another pending
discovery issue for which the Trustee reserves all rights. During our March 23rd conference call,
I mentioned to Mr. Pitta my concern regarding a recent production of relevant documents by
Sagi Genger that was made in the last few days, over 8 months after Sagi Genger’s deposition.
An example of just one pertinent document included in the production and disclosed just days


{Client/086201/1/02346842.DOCX;1 }
19-13895-jlg          Doc 388        Filed 03/26/21 Entered 03/26/21 09:11:29      Main Document
                                                  Pg 2 of 3
Honorable James L. Garrity
March 26, 2021
Page 2 of 2

ago is attached hereto. The Trustee reserves her rights to continue the deposition of Sagi Genger
for two hours to address the recent late production. I will, of course, discuss this matter further
with counsel to Sagi Genger in the next few days. I also believe that other parties objecting to
the motion to dismiss may have an interest in the continuation of Sagi Genger’s deposition and I
will encourage such parties to join a “meet and confer” with me and counsel to Sagi Genger in an
effort to come to a consensus on this matter without the need for burdening the Court.

       I am hopeful that these discovery issues will be resolved consensually and look forward
to advising the Court of any resolution or need for Court intervention upon conclusion of our
discussions. Thank you.



                                                              Respectfully submitted,

                                                              /s/Rocco A. Cavaliere

                                                              Rocco A. Cavaliere
Enclosures




{Client/086201/1/02346842.DOCX;1 }
19-13895-jlg   Doc 388   Filed 03/26/21 Entered 03/26/21 09:11:29 Main Document
                                 CONFIDENTIAL
                                      Pg 3 of 3                  Sagi-Dalia040308
